Exhibit 10.1




EXECUTIVE EMPLOYMENT AGREEMENT
THIS EXECUTIVE EMPLOYMENT AGREEMENT (this “Agreement”) is dated as of October
25, 2020, and is entered into by and between Robert C. Holmes (“Executive”), and
Texas Capital Bancshares, Inc. (“TCBI”), which is the holding company of Texas
Capital Bank, N.A. (“TCB”) (TCBI and TCB collectively, the “Company”). The
Company and Executive shall each be referred to herein individually as a “Party”
and collectively as the “Parties.”
RECITALS
WHEREAS, the Company desires to employ Executive as the President and Chief
Executive Officer of TCBI and TCB and Executive desires to be employed by the
Company in such positions;
WHEREAS, the Parties desire to set forth in writing the terms and conditions of
their agreement and understandings with respect to Executive’s employment; and
WHEREAS, the Company hereby employs Executive, and Executive hereby accepts
employment with the Company for the period and upon the terms and conditions
contained in this Agreement.
NOW, THEREFORE, in consideration of the mutual promises and agreements contained
herein, and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, and intending to be legally bound, the Parties
hereby agree as follows:
ARTICLE I
SERVICES TO BE PROVIDED BY EXECUTIVE
A.    Position and Responsibilities; Primary Work Location. During the Term,
Executive shall serve as the President and Chief Executive Officer of TCBI and
TCB. The duties of Executive shall be those duties which can reasonably be
expected to be performed by a person in such position, which include the duties
within the scope of such position directed by the Company. Executive shall
report only to the Board (as defined below). Effective as of the Effective Date,
Executive shall be appointed as a member of the Board of Directors of TCBI (the
“Board”) and the Board of Directors of TCB. During the Term, Executive’s primary
work location shall be Dallas, Texas; provided, however, that Executive shall be
permitted to work remotely from time to time due to the COVID-19 pandemic.
B.    Performance. During Executive’s employment with the Company, Executive
shall devote on a full-time basis substantially all of Executive’s professional
time, energy, skill and efforts to the performance of Executive’s duties to the
Company. Executive shall exercise reasonable best efforts to perform Executive’s
duties in a diligent, trustworthy, good faith and business-like manner, all for
the purpose of advancing the interests of the Company. Executive shall at all
times act in a manner consistent with Executive’s position with the Company.
During Executive’s employment with the Company, Executive (i) shall not be
employed with any other entity, (ii) shall not serve as a member of any board of
directors, or as a trustee of, or in any manner be affiliated with, any present
or future agency or organization (except for civic, religious, and not for
profit organizations)







--------------------------------------------------------------------------------




without the Company’s consent, and (iii) shall not, directly or indirectly, have
any interest in, or perform any services for, any business competing with or
similar in nature to the Company’s business; provided that Executive shall be
permitted to manage his personal investments in a reasonable manner that does
not interfere with his duties to the Company hereunder. Executive shall use
reasonable best efforts to assure that any civic responsibilities or charitable
activities do not interfere with Executive’s duties to the Company.
C.    Compliance. Executive shall act in accordance with high business and
ethical standards at all times. Executive shall comply with the policies, codes
of conduct, codes of ethics, written manuals and lawful and reasonable
directives of the Company (collectively, the “Policies”). Executive shall comply
with all laws of any jurisdiction in which the Company does business
(collectively, “Laws”), and reasonable reliance by Executive on advice or
instructions from the Company’s General Counsel or the Company’s or Board’s
outside counsel that any action or inaction is in compliance with Laws in any
such jurisdiction shall constitute Executive’s compliance with such Laws for
purposes of this Agreement. Executive shall keep the Board reasonably promptly
and fully informed of Executive’s conduct in connection with the business
affairs of the Company. Executive shall report Executive’s own violation of
Policies or Laws and any violation of Policies or Laws or proposed violation of
Policies or Laws of any other employee, director or contractor of the Company or
other person performing services on behalf of the Company to the Company’s Board
promptly upon Executive becoming aware of such violation or proposed violation
of Policies or Laws. Additionally, Executive shall inform the Board promptly in
writing of any threatened legal, regulatory action or financial loss that arises
from or is otherwise related in any way to any violation of Policies or Laws.
D.    Representations. Executive represents and warrants to the Company that
Executive (i) is not violating and will not violate any contractual, legal, or
fiduciary obligations or burdens to which Executive is subject by entering into
this Agreement or by providing services for the Company; (ii) is under no
contractual, legal, or fiduciary obligation or burden that will interfere with
Executive’s ability to perform services for the Company; (iii) has no previous
convictions under any law, disputes with regulatory agencies, or other similar
circumstances that would reasonably be expected to have an adverse effect on the
Company. Executive shall not disclose to the Company or induce the Company to
use any confidential or proprietary information or material belonging to any
previous employer or others.
ARTICLE II
COMPENSATION FOR SERVICES
As compensation for all services Executive will perform for the Company, the
Company will pay Executive, and Executive shall accept as full compensation, the
following:
A.    Base Salary. During the Term, the Company shall pay Executive an annual
base salary in the amount of $1,000,000 (“Base Salary”), less applicable payroll
taxes and withholdings, payable in accordance with the Company’s normal payroll
practices. The Company will review Executive’s Base Salary annually, and, in the
sole discretion of the Company, may increase (but


2





--------------------------------------------------------------------------------




may not decrease) such Base Salary from time to time, but shall not be obligated
to effectuate any increase.
B.    Annual Cash Incentive. During the Term, Executive shall be eligible to
participate in the annual cash incentive plan established by the Company and the
Board for its key executives based on various targets and performance criteria
established by the Company. Executive’s annual target cash incentive opportunity
shall not be less than 200% of Base Salary (“Target Annual Incentive”) with a
maximum payout opportunity of 150% of target. The evaluation of Executive’s
performance, as measured by the applicable targets and the awarding of
applicable bonuses, if any, shall be at the Company’s sole discretion. The
annual discretionary incentive bonus may be awarded in whole or in part, based
on the level of incentive bonus plan performance criteria achieved by Executive,
in the Company’s sole judgment. Executive may consult with the Board at the time
of the establishment of such performance criteria for future years. Executive
must be employed on the date of payout to be eligible for any bonus. If
Executive terminates this Agreement without Good Reason, or if the Company
terminates Executive’s employment at any time for Cause, Executive will not be
paid any bonus, in whole or in part, for the year in which the employment
termination occurred. Any bonus paid pursuant to this Article II.B. shall be
paid to Executive in the calendar year immediately following the calendar year
to which the payment relates but within the time period permitted to be a
short-term deferral under Section 409A of the Code. The payment of a bonus with
respect to a particular calendar or fiscal year does not guarantee payment of a
bonus in any subsequent year.
C.    Annual Equity Compensation.
(i)    Each year during the Term, Executive shall be eligible to receive an
annual equity-based incentive (the “Annual LTI Award”) under the Company’s
long-term incentive plan (the Texas Capital Bancshares, Inc. 2015 Long-Term
Incentive Plan (the “2015 LTI Plan”) or any successor plan thereto) (the
“Plan”), with an annual target long-term incentive award opportunity equal to
350% of Base Salary in the form of 50% time-based restricted stock units and 50%
performance-based stock units. The maximum payout opportunity for such
performance-based awards will be 150% of target. Executive’s Annual LTI Award
will be on the same terms and conditions as awards granted to other senior
executives of the Company; provided, however, that Executive’s awards will
continue to vest without forfeiture on their existing terms following
Executive’s retirement, provided Executive does not become employed or otherwise
associated with a Competitive Enterprise during the Restricted Period (each, as
defined below). Except as set forth in clause (ii) below, for purposes of
Executive’s Annual LTI Grants, (w) “retirement” shall mean Executive’s
resignation or termination from the Company from and after the time Executive
attains age 57 with at least two (2) years of service with the Company, (x)
termination by the Company without Cause or by the Executive for Good Reason
shall constitute “retirement” for purposes of Executive’s Annual LTI Awards (for
clarity, regardless of Executive’s age or years of service at the time of such
termination), (y) such awards shall immediately vest (with performance-based
awards vesting at target) upon Executive’s death or termination due to Total and
Permanent Disability (as defined in the 2015 LTI Plan or as such similar term as
defined in a successor plan thereto) and (z) such Annual LTI Awards shall
immediately vest in the event Executive’s employment


3





--------------------------------------------------------------------------------




is terminated without Cause, for Good Reason or due to retirement following a
Change in Control (as defined in the 2015 LTI Plan or as such similar term as
defined in a successor plan thereto).
(ii)    Executive’s Annual LTI Award for fiscal year 2021 shall have a target
value of 350% of Base Salary (the “2021 LTI Target Value”) and shall be granted
in February 2021 at the same time and on the same terms and conditions as
long-term incentive awards are granted to other senior executives of the Company
and shall be subject to the terms set forth in clause (i) above, except that for
purposes of such 2021 Annual LTI Award, “retirement” shall mean Executive’s
resignation or termination from the Company from and after the time Executive
attains age 57 with at least one (1) year of service with the Company. In the
event that such 2021 Annual LTI Award is granted with a target value less than
the 2021 LTI Target Value, Executive shall receive a cash-based long-term
incentive award promptly following the 2021 Annual LTI Award with a target value
equal to the difference between the 2021 LTI Target Value and the actual target
value of such 2021 Annual LTI Award, which cash-based long-term incentive award
will be subject to the same vesting and other terms and conditions as the 2021
Annual LTI Award. In the event that Executive’s employment is terminated by the
Company without Cause prior to the grant of the 2021 Annual LTI Award, the
amount of cash severance payable to Executive shall be increased by the amount
of the 2021 LTI Target Value.
D.    Commencement Bonus. Within thirty (30) days following the Effective Date
(as defined below), the Company shall pay Executive a one-time lump-sum cash
payment in the amount of $2,500,000 (the “Commencement Cash Bonus”), which
Commencement Cash Bonus shall be repaid by Executive to the Company only in the
event Executive’s employment is terminated by the Company for Cause or due to
resignation by Executive other than for Good Reason, in each case, prior to the
first anniversary of the Effective Date. In the event that Executive’s
employment is terminated by the Company without Cause prior to the payment of
the Commencement Cash Bonus, the amount of cash severance payable to Executive
shall be increased by the amount of the Commencement Cash Bonus set forth above.
E.    One-Time Equity Award. Within thirty (30) days following the Effective
Date (or, in event of a blackout, on the second (2nd) trading day following end
of such blackout), the Company shall grant Executive restricted stock units in
respect of 233,755 shares of TCBI Common Stock (“One-Time Equity Award”), which
number of shares shall be subject to adjustment in accordance with Article 11 of
the 2015 LTI Plan in the event a capital event described in such Article 11
occurs prior to the date of grant. Such One-Time Equity Award shall be subject
to time-based vesting and shall cliff vest on the third (3rd) anniversary of the
grant date, subject to Executive’s continued employment through such date;
provided, however, that such One-Time Equity Award will continue to vest without
forfeiture on its existing terms following Executive’s retirement, provided
Executive does not become employed or otherwise associated with a Competitive
Enterprise for the Restricted Period (each, as defined below). For purposes of
such One-Time Equity Award, (w) “retirement” shall mean Executive’s resignation
or termination from the Company from and after the time Executive attains age 57
with at least one (1) year of service with the Company, (x) termination by the
Company without Cause or by the Executive for Good Reason shall constitute
“retirement” for purposes of such One-Time Equity Award (for clarity, regardless
of Executive’s age or years of service at the time of such termination), (y)
such One-Time Equity Award shall immediately vest


4





--------------------------------------------------------------------------------




upon Executive’s death or termination due to Total and Permanent Disability (as
defined in the 2015 LTI Plan) and (z) such One-Time Equity Award shall
immediately vest in the event Executive’s employment is terminated without
Cause, for Good Reason or due to retirement following a Change in Control (as
defined in the 2015 LTI Plan). In the event that Executive’s employment is
terminated by the Company without Cause prior to the grant of the One-Time
Equity Award, the amount of the cash severance payable to Executive shall be
increased by the aggregate Fair Market Value (as defined in the 2015 LTI Plan)
of • shares of TCBI Common Stock as of the date of such termination.
 
F.    Expenses. During Executive’s employment, the Company shall reimburse
Executive for out-of-pocket expenses reasonably incurred in connection with
Executive’s performance of Executive’s services hereunder, upon the presentation
by Executive of an itemized accounting of such expenditures, with supporting
receipts, provided that Executive submits such expenses for reimbursement within
60 days of the date such expenses were incurred in accordance with the Company’s
expense reimbursement policy. Subject to Article V.M., reimbursements shall be
in compliance with the Company’s expense reimbursement policies.
G.    Vacation. During Executive’s employment, Executive shall be entitled to
paid vacation pursuant to the Company’s standard written policies as may be
amended by the Company. Vacation shall be taken at such times and intervals as
shall be determined by Executive, subject to the reasonable business needs of
the Company. Vacation that is unused shall lapse at the end of the calendar year
and shall not carry forward.
H.    Benefits. During Executive’s employment, Executive will be eligible to
participate in the Company’s employee benefit plans in accordance with their
terms, as in effect from time to time, in a manner commensurate with similarly
situated executives of the Company and at least equal to the most favorable
employee benefits and perquisites provided or made available to any member of
the Company’s senior management team. In addition, following the Effective Date,
the Company and Executive will work together in good faith to establish a
lifetime medical benefit (with Executive paying the full amount of the employee
portion of the premium) or a reasonable and mutually satisfactory replacement
benefit.
ARTICLE III
TERM; TERMINATION
A.    Term of Employment. The term of Executive’s employment under this
Agreement shall begin on January 24, 2021 (or such other date mutually agreed by
the Parties, but not later than 20 days following such date) (the “Effective
Date”) and shall continue in effect for three years following the Effective Date
(the “Initial Term”), unless earlier terminated by any Party in accordance with
Article III.B. Upon the expiration of the Initial Term, the Agreement will
automatically renew, subject to earlier termination as herein provided, for
successive one year periods (each an “Additional Term”), unless either Executive
or the Company provide notice of non­renewal at least 90 days prior to the
expiration of the Initial Term or the then Additional Term, whichever is
applicable. The Initial Term and any Additional Term(s) shall be referred to
collectively as the “Term.” For purposes of this Agreement, the Parties agree
that any notice of non-renewal


5





--------------------------------------------------------------------------------




by the Company (at either the expiration of the Initial Term or any Additional
Term) shall be treated as a termination by the Company without Cause.
B.    Termination. Any Party may terminate Executive’s employment at any time
upon written notice; provided however, that the Company shall provide Executive
30 days’ prior written notice of termination without Cause or due to Executive’s
Disability and Executive shall give the Company 30 days’ prior written notice of
Executive’s termination with or without Good Reason. The date of Executive’s
termination shall be (i) if Executive’s employment is terminated by his death,
the date of his death; or (ii) the date stated in the notice of termination.
Upon termination of Executive’s employment, the Company shall pay Executive (i)
any unpaid Base Salary accrued through the date of termination; (ii) any
accrued, unused vacation through the date of termination; and (iii) any
unreimbursed expenses properly incurred prior to the date of termination (the
“Accrued Obligations”), within the time period required by applicable law.
(i)    Termination for Cause by the Company or by Executive without Good Reason
or Non-Renewal by Executive. In the event the Company terminates Executive’s
employment with the Company for Cause (as defined below) at any time during the
Term, Executive terminates his employment with the Company for a reason other
than Good Reason (as defined below), or non-renewal by Executive, the Company
shall have no further liability or obligation to Executive under this Agreement
or in connection with Executive’s employment hereunder, except that the Company
shall pay the Accrued Obligations, any amounts to which Executive is entitled
under the Company’s benefit plans in accordance with their terms, and, if such
termination qualifies as “retirement” as described in Article II above, such
payments and benefits upon retirement as contemplated under Article II. The
Accrued Obligations shall be payable in a lump sum within the time period
required by applicable law.
For purposes of this Agreement:
(a)    “Cause” means the occurrence of any of the following events: (i) an act
or acts of theft, embezzlement, fraud, or dishonesty by Executive, regardless of
whether such act(s) relate to the Company; (ii) a willful or material
misrepresentation by Executive that relates to the Company, or has a material
adverse effect on the Company; (iii) any willful misconduct or gross negligence
by Executive that is injurious to the Company, including violation of any Laws;
(iv) any violation by Executive of any fiduciary duties owed by Executive to the
Company, which Executive failed to cure within 30 days after receiving written
notice from the Company; (v) Executive’s conviction of, or pleading nolo
contendere or guilty to, a felony or a misdemeanor that involves moral turpitude
(other than a minor traffic infraction); (vi) a material or repeated violation
of the Company’s Policies, which Executive failed to cure within 30 days after
receiving written notice from the Company; (vii) Executive’s willful failure to
substantially perform Executive’s duties and responsibilities under this
Agreement (other than such failure resulting from Executive’s incapacity due to
physical or mental illness), which Executive failed to cure within 30 days after
receiving written notice from the Company; (viii) the failure or refusal of
Executive to follow the lawful directives of the Company within the scope of his
employment, which, if curable (as determined by the Company), Executive failed
or refused to cure within 30 days after receiving written notice from the
Company; (ix) a material


6





--------------------------------------------------------------------------------




breach by Executive of this Agreement or any other agreement to which Executive
and the Company are parties that is not cured by Executive within 30 days after
receipt by Executive of a written notice from the Company; or (x) the unlawful
use (including being under the influence) or possession of illegal drugs by
Executive on the premises of the Company or while performing any duties or
responsibilities for the Company. For purposes of this definition, no act, or
failure to act, on Executive’s part shall be deemed “willful” unless the act or
failure to act was not done in good faith and without reasonable belief that it
was in the best interests of the Company. Executive shall recuse himself from
all discussions and deliberations by the Board with respect to the existence or
non-existence of Cause. A termination of Executive’s employment for Cause shall
not be effective and shall be deemed to be without Cause unless the final
decision to terminate Executive for Cause is approved at a special meeting of
the Board called specifically for such purpose.


(b)    “Good Reason” means the occurrence of any of the following events without
Executive’s prior consent: (i) a material diminution in Executive’s position,
authority, duties or responsibilities (for purposes of clarity, the appointment
of a co-CEO will conclusively be deemed a material diminution in Executive’s
authority hereunder), or the failure of Executive to report only and directly to
the Board; (ii) the change of the location where Executive performs the majority
of Executive’s job duties at the Effective Date (“Base Location”) to a location
that is more than 35 miles from the Base Location; (iii) a reduction by the
Company in Executive’s Base Salary, target annual incentive opportunity,
long-term incentive opportunity or a material reduction in the aggregate level
of employee benefits made available to Executive under this Agreement; or (iv)
the Company’s material breach of this Agreement. Executive shall give the
Company 30 days’ notice of an intent to terminate this Agreement for Good Reason
(provided that such notice must be given to the Company within 60 days of
Executive becoming aware of such condition), and provide the Company with 30
calendar days after receipt of such notice from Executive to remedy the alleged
action(s) giving rising to Good Reason. In the event the Company does not cure
the violation, if Executive does not terminate Executive’s employment within 60
days following the last day of the cure period, the occurrence of the violation
shall not subsequently serve as Good Reason for purposes of this Agreement.
Notwithstanding the foregoing, the Company placing Executive on a paid leave for
up to 30 days, pending the determination of whether there is a basis to
terminate Executive for Cause based on a reasonable and good faith belief by the
Board that such basis may, in fact, exist, will not constitute a “Good Reason”
event.
(ii)    Termination Without Cause by the Company or by Executive for Good
Reason. In the event the Company terminates Executive’s employment with the
Company without Cause or Executive resigns for Good Reason at any time during
the Term (other than within two (2) years following a Change in Control (as
defined below)), the Company shall have no further liability or obligation to
Executive under this Agreement, but the Company shall pay the following amounts
to Executive: (a) the Accrued Obligations, payable in a lump sum within the time
period required by applicable law; (b) any amounts to which Executive is
entitled under the Company’s benefit plans in accordance with their terms; and
(c) subject to Executive’s compliance with Article IV of this Agreement and the
execution and timely return by Executive of a customary release of claims in a
form and substance reasonably requested by the Company and presented in writing


7





--------------------------------------------------------------------------------




within 5 days of such termination (the “Release”), which shall be executed and
delivered by Executive, and shall become irrevocable, within 60 days of
Executive’s termination of employment and which shall be irrevocable, the
Company shall pay Executive (1) a cash severance payment equal to two (2) times
the sum of (y) Base Salary and (z) Target Annual Incentive, (2) an annual cash
incentive payment for the fiscal year of termination, based on the Target Annual
Incentive, and pro-rated for the number of days in the fiscal year prior to the
date of termination, (3) the payments and/or equity treatment as described in
Article II, and (4) for a period of 24 months, at the Company’s expense, health
and other welfare benefits that are not less favorable to Executive than the
health and other welfare benefits to which Executive was entitled immediately
before Executive’s employment termination triggering the severance payment (or
equivalent cash payments to extent such benefit plan continuation is not
permitted under applicable plans); provided that such benefits shall be modified
to the extent benefits under an applicable plan are modified for active
employees of the Company. The payments in the preceding clauses (1), (2) (3) and
(4) are collectively referred to as the “Severance Payments”. The Severance
Payments described in clauses (1), (2) and, if applicable (3) shall be paid to
Executive in a lump sum within 60 days of Executive’s termination from
employment (and the continued vesting treatment and the benefit continuation
described in clauses (3) and (4) shall commence within 60 days of such
termination), provided, in each case, that Executive has executed and not
revoked a Release; and provided, further, that if the date of such termination
occurs on or after November 1 of a given calendar year, such payment will,
subject to Article V.M. hereof, be paid in January or February, as applicable,
of the immediately following calendar year. In the event Executive fails to
timely execute and return (or otherwise attempts to revoke) the Release, no
amount shall be payable to Executive pursuant to this Article III.B.(ii).
(iii)    Termination Due to Death or Disability. In the event Executive’s
employment is terminated due to death or Disability at any time during the Term,
Executive’s employment shall immediately terminate and the Company shall have no
further liability or obligation to Executive under this Agreement or in
connection with Executive’s employment hereunder, except that the Company shall
pay (a) the Accrued Obligations, (b) any amounts to which Executive is entitled
under the Company’s benefit plans or other agreements in accordance with their
terms, and (c) the payments and/or equity treatment as described in Article II.
The Accrued Obligations shall be payable in a lump sum within the time period
required by applicable law. All amounts that may be due to Executive under this
Article III.B.(iii) shall be paid to Executive or to Executive’s administrators,
personal representatives, heirs and legatees, as may be appropriate. Payments
under Article III.B.(iii) shall be paid in accordance with the Company’s regular
payroll practices, beginning on the first payroll date coinciding with or next
following the date that is 60 days after the date this Agreement terminates.
Payment of any amounts in Article III.B.(iii)(c) due to Executive’s Disability
is conditioned upon Executive’s execution and non-revocation of a Release within
60 days of Executive’s termination of employment; provided, however, that if the
date of such termination occurs on or after November 1 of a given calendar year,
such payment will, subject to Article V.M. hereof, be paid in January or
February, as applicable, of the immediately following calendar year. For
purposes of this Agreement, “Disability” means the inability of Executive to
perform Executive’s essential duties and responsibilities under this Agreement
with or without reasonable accommodation for a continuous period exceeding 90
days or for a total of 180 days during any period of 12 consecutive months as a
result of a physical or mental illness, disease or


8





--------------------------------------------------------------------------------




personal injury. During the period of Executive’s incapacity, Executive shall be
entitled to leaves of absence from the Company in accordance with the policy of
the Company generally applicable to executives for illness or temporary
disabilities for a period or periods not exceeding three months on a cumulative
basis in any calendar year or as otherwise provided by applicable law, and
Executive’s status as an Executive shall continue during such periods. However,
if Executive qualifies for short term disability payments under the Company’s
standard short term disability plan during such leave, Executive shall apply to
receive such short term disability payments. The Company shall supplement such
short term disability payments so that Executive receives such monthly amounts,
when combined with the short term disability payments, equal to Executive’s Base
Salary. If during the period of Executive’s incapacity, Executive is deemed to
have incurred a “separation from service” under Section 409A of the Code because
there is no reasonable expectation that Executive will return to perform
services for the Company, Executive shall be entitled, as a disability benefit,
to continuation of Executive’s Base Salary until the date on which this
Agreement is terminated (the “Disability Period’’); provided, however, that such
payments shall be reduced on a dollar-for-dollar basis by the amount of bona
fide disability pay (within the meaning of Treas. Reg. section 1.409A-l(a)(5))
received or receivable by Executive during the Disability Period, provided such
disability payments are made pursuant to a plan sponsored by the Company that
covers a substantial number of employees of the Company and was established
prior to the date Executive incurred a Disability, and further provided that
such reduction does not otherwise affect the time of payment of Executive’s Base
Salary pursuant to this Article III.B.(iii).
C.    Change in Control. The severance benefits provided for in this Article
III.C.(i) and (ii) are referred to collectively as the “Change in Control
Payments” and are conditioned upon Executive’s execution and non-revocation of a
Release within 60 days of Executive’s termination from employment.
(i)    Severance Benefits. If Executive’s employment with the Company is
terminated (A) by the Company (or by the acquiring or successor business entity
following a Change in Control (as defined below)) other than for Cause, death or
Disability, or (B) by Executive for Good Reason, in each case, any time during
the two (2) year period after the date of a Change in Control (the “Change
Period’’), Executive shall receive, in lieu of the Severance Benefits described
in Article III.B.(ii)(1) and (2), a cash severance benefit in an amount equal to
three (3) times the sum of (1) Executive’s Base Salary for the year immediately
preceding the Change in Control plus (2) the Target Annual Incentive. Payment of
the cash severance benefits under this Article III.C.(i) shall be paid to
Executive in a lump sum within 60 days of Executive’s termination from
employment, provided that Executive has executed and not revoked a Release; and
provided, further, that if the date of such termination occurs on or after
November 1 of a given calendar year, such payment will, subject to Article V.M.
hereof, be paid in January or February, as applicable, of the immediately
following calendar year. In addition, Executive shall become immediately and
fully vested in his all of his unvested equity as described in Article II.
(ii)    Other Benefits. In lieu of the benefit continuation described in Article
III.B.(ii)(3), for 36 months following the date of termination of Executive’s
employment in circumstances in which a severance payment is due pursuant to
Article III.C.(i), the Company shall provide Executive, at the Company’s
expense, health and other welfare benefits that are not less favorable


9





--------------------------------------------------------------------------------




to Executive than those to which Executive was entitled immediately before the
Change in Control (or equivalent cash payments to extent such benefit plan
continuation is not permitted under applicable plans). Benefits provided under
this Article III.C.(ii) to Executive or to Executive’s spouse or dependents
shall be modified to the extent benefits under an applicable plan are modified
for active employees of the Company and shall commence within 60 days of such
termination, provided that Executive has executed and not revoked a Release.
(iii)    No Duplication of Payment. For clarity, the payment of severance
benefits under this Article III.C. shall be in lieu of, and not in addition to,
any payments under Article III.B.(ii).
(iv)    Excess Parachute Payments. Notwithstanding the other provisions of this
Agreement, in the event that:
(a)    the aggregate payments or benefits to be made or afforded to Executive,
whether under this Agreement or otherwise, which are deemed to be parachute
payments as defined in Section 280G of the Code or any successor thereof, (the
“Parachute Payments”) would be deemed to include an “excess parachute payment”
under Section 280G of the Code, and;
(b)    if such Parachute Payments were reduced to an amount (the “Non-Triggering
Amount”), the value of which is one dollar ($1.00) less than an amount equal to
three times Executive’s “base amount,” as determined in accordance with Section
280G of the Code and the Non-Triggering Amount less the product of the marginal
rate of any applicable state and federal income tax and the Non-Triggering
Amount would be greater than the aggregate value of the Parachute Payments
(without such reduction) minus (a) the amount of tax required to be paid by
Executive thereon by Section 4999 of the Code and further minus (b) the product
of the Parachute Payments and the marginal rate of any applicable state and
federal income tax, then the Parachute Payments shall be reduced to the
Non-Triggering Amount (and, for clarity, if the Non-Triggering Amount would be
less than such aggregate value, then no such reduction shall occur). The
allocation of the reduction required hereby among the Parachute Payments shall
be determined by Executive.
(v)    Notwithstanding the foregoing, with respect to any restricted stock units
and performance stock units or other plans or programs in which Executive is
participating at the time of termination of his employment, Executive’s rights
and benefits under each such plan shall be determined in accordance with the
terms, conditions, and limitations of the plan and any separate agreement
executed by Executive which may then be in effect (including this Agreement).
(vi)    For purposes of Article III of this Agreement, a “Change in Control” of
the Company shall be deemed to have occurred at such time as:
(a)    on the date that any “Person” (as defined below), other than (1) the
Company or any of its subsidiaries, (2) a trustee or other fiduciary holding
securities under an employee benefit plan of the Company or any of its
Affiliates, (3) an underwriter temporarily holding stock pursuant to an offering
of such stock, or (4) a corporation owned, directly or indirectly, by the
shareholders of the Company in substantially the same proportions as their
ownership of the Company’s stock, acquires ownership of the Company’s stock
that, together with stock held by


10





--------------------------------------------------------------------------------




such Person, constitutes more than 50% of the total fair market value or total
voting power of the Company’s stock. However, if any Person is considered to own
already more than 50% of the total fair market value or total voting power of
the Company’s stock, the acquisition of additional stock by the same Person is
not considered to be a Change in Control. In addition, if any Person has
effective control of the Company through ownership of 50% or more of the total
voting power of the Company’s stock, the acquisition of additional control of
the Company by the same Person is not considered to cause a Change in Control
pursuant to this Article III.C.; or
(b)    on the date during any 12-month period when a majority of members of the
Board is replaced by directors whose appointment or election is not endorsed by
a majority of the Board before the date of the appointment or election;
provided, however, that any such director shall not be considered to be endorsed
by the Board if his or her initial assumption of office occurs as a result of an
actual or threatened solicitation of proxies or consents by or on behalf of a
Person other than the Board; or
(c)    on the date a plan of reorganization, merger, consolidation, sale of all
or substantially all of the assets of the Company or similar transaction occurs
or is effectuated in which the Company is not the resulting entity; provided,
however, that such an event listed above will be deemed to have occurred or to
have been effectuated upon receipt of all required regulatory approvals not
including the lapse of any required waiting periods. However, there is no Change
in Control when there is such a transfer to (i) a shareholder of the Company
(immediately before the asset transfer) in exchange for or with respect to the
Company’s stock; (ii) an entity, at least 50% of the total value or voting power
of the stock of which is owned, directly or indirectly, by the Company; (iii) a
Person that owns directly or indirectly, at least 50% of the total value or
voting power of the Company’s outstanding stock; or (iv) an entity, at least 50%
of the total value or voting power of the stock of which is owned by a Person
that owns, directly or indirectly, at least 50% of the total value or voting
power of the Company’s outstanding stock.
For purposes of subparagraphs (a), (b) and (c) above:
“Person” shall have the meaning given in Section 7701(a)(l) of the Code. Person
shall include more than one Person acting as a group as defined by the Final
Treasury Regulations issued under Section 409A of the Code.
“Affiliate” shall have the meaning set forth in Rule 12b-2 promulgated under
Section 12 of the Securities Exchange Act of 1934, as amended.
Notwithstanding anything to the contrary contained in this Agreement, a Change
in Control for purposes of this Agreement shall not include any of the events
described herein if the event is in connection with (i) a complete dissolution
or liquidation of the Company; (ii) a Title 11 bankruptcy proceeding, the
appointment of a trustee or receiver or the conversion of a case involving the
Company to a case under Chapter 7; or (iii) any distressed sale of the Company’s
assets or stock (as defined herein). For purposes of this Agreement, a
“distressed sale of assets or stock” shall mean a sale effected for the purpose
of avoiding bankruptcy or receivership, or any sale that is recommended to the
Company by the Office of the Comptroller of Currency (or any other similar
governmental agency with regulatory or oversight authority over the Company or
TCB).


11





--------------------------------------------------------------------------------




ARTICLE IV
RESTRICTIVE COVENANTS
A.    Confidentiality.
(i)    Confidential Information. Executive acknowledges and agrees that the
Company has developed and will continue to develop unique concepts, lending
practices, sales presentations, marketing programs, marketing strategies,
business practices, methods of operation, pricing information, cost information,
trademarks, licenses, technical information, proprietary information, computer
software programs, computer tapes and disks concerning its operations systems,
electronically stored information, customer lists, customer leads, documents
identifying past, present and future customers, customer profiles and preference
data, hiring and training methods, investment policies, financial and other
confidential, proprietary and/or trade secret information concerning their
operations and expansion plans (“Confidential Information”). The Confidential
Information includes, without limitation, information about the Company’s
business, proprietary, and technical information not known to others that could
have economic value to others if improperly disclosed. Confidential Information
also means any information disclosed to Executive by the Company, either
directly or indirectly, in writing, orally, electronically or by inspection of
tangible objects, including, without limitation, all ideas, materials,
documents, information, data, methods, strategies, equipment or plans, in any
format, location or media, which are developed or used by or in the Company’s
possession, whether pertaining to or belonging to the Company, its Affiliates,
clients, customers, business partners, consultants, or vendors, and which is not
generally known to the public and outside of the Company. Confidential
Information specifically includes, without limitation, the Company’s, its
Affiliates’, clients’, customers’, business partners’, consultants’, or vendors’
information regarding the following: client and potential client identity and
history; current or potential business opportunities; business partners and
potential business partners identity and history; business proposals; methods
and practices of doing business and strategic growth plans; pricing formulas,
structures or practices; proprietary information; calculations, rates, costs,
and gross and net profit margins; finances, budgets, advertising, sales/services
plans, forecasts, strategies, methods, statistics, reports and data; design
plans, models, drawings, specifications, experiments, technical data, software,
know-how, and research data; marketing methods; and any other information,
materials, documents, data or other intellectual property of any kind whatsoever
that the Company, its Affiliates, clients, customers, business partners,
consultants or vendors designate or treat as confidential. “Affiliate,” as used
in this Article IV, means any parent or subsidiary company of the Company, or
any other entity in any form, of which the Company has any controlling ownership
interest or management control in the operation of its business, or vice-versa,
as determined by the Company. Executive acknowledges that the Company does not
voluntarily disclose Confidential Information, but rather takes precautions to
prevent dissemination of Confidential Information beyond those employees such as
Executive entrusted with such information. For purposes of this Agreement,
Confidential Information shall not include (i) information that is or becomes
publicly available (other than as a result of a breach of this Agreement by
Executive), and (ii) information that is generally available in the industry
through no fault of Executive.


12





--------------------------------------------------------------------------------




(ii)    No Unauthorized Use or Disclosure. Executive acknowledges and agrees
that Confidential Information is proprietary to and a trade secret of the
Company and, as such, is a special and unique asset of the Company and that any
disclosure or unauthorized use of any Confidential Information by Executive will
cause irreparable harm and loss to the Company. Executive understands and
acknowledges that each and every component of the Confidential Information (i)
has been developed by the Company at significant effort and expense and is
sufficiently secret to derive economic value from not being generally known to
other parties; and (ii) constitutes a protectable business interest of the
Company. Executive acknowledges and agrees that the Company owns the
Confidential Information. Executive shall not dispute, contest, or deny any such
ownership rights either during or after Executive’s employment with the Company.
Executive shall preserve and protect the confidentiality of all Confidential
Information. During the period of Executive’s employment with the Company and
after Executive’s termination from employment for any reason, Executive shall
not directly or indirectly disclose to any unauthorized person or use for
Executive’s own account any Confidential Information without the Board’s written
consent. Throughout Executive’s employment with the Company and thereafter: (i)
Executive shall hold all Confidential Information in the strictest confidence,
take all reasonable precautions to prevent its inadvertent disclosure to any
unauthorized person, and follow all Company policies protecting the Confidential
Information; and (ii) Executive shall not, directly or indirectly, utilize,
disclose to anyone, or publish, use for any purpose, exploit, or allow or assist
another person or entity to use, disclose or exploit, without prior written
authorization of the Board, any Confidential Information or part thereof,
except: (1) as permitted in the proper performance of Executive’s duties for the
Company, or (2) as otherwise permitted or required by law. Executive shall use
reasonable best efforts to obligate all persons to whom any Confidential
Information shall be disclosed by Executive hereunder to preserve and protect
the confidentiality of such Confidential Information. If Executive learns that
any person or entity is taking or threatening to take any actions that would
compromise any Confidential Information except as permitted by law, Executive
shall promptly advise the CEO of all facts concerning such action or threatened
action. Executive shall not, directly or indirectly, use the Company’s
Confidential Information or information regarding the names, contact
information, skills and compensation of employees and contractors of the Company
to: (1) call upon, solicit business from, attempt to conduct business with,
conduct business with, interfere with or divert business away from any customer,
client, vendor or supplier of the Company with whom or which the Company
conducted business within the 18 months prior to Executive’s termination from
employment with the Company; and/or (2) recruit, solicit, hire or attempt to
recruit, solicit, or hire, directly or by assisting others, any persons employed
by or associated with the Company. Confidential Information prepared or compiled
by Executive and/or the Company or furnished to Executive during Executive’s
employment with the Company shall be the sole and exclusive property of the
Company, and none of such Confidential Information or copies thereof, shall be
retained by Executive. Executive shall not remove any documents or
electronically stored information that contains Confidential Information from
any Company property except as may be required in the performance of Executive’s
duties as a Company Executive. Executive shall not place or save any
Confidential Information on any computer or electronic storage system that is
not in compliance with the Company’s Information Security Policy.
(iii)    Third Party Confidential Information. During Executive’s employment
with the Company, the Company will receive from third parties their confidential
and/or proprietary


13





--------------------------------------------------------------------------------




information, subject to a duty on the Company’s part to maintain the
confidentiality of and to use such information only for certain limited
purposes. Executive shall hold all such confidential or proprietary information
in strict confidence and shall not disclose it to any person or organization or
use it except as necessary in the course of Executive’s employment with the
Company and in accordance with the Company’s agreement with such third party.
(iv)    No Interference. Notwithstanding any other provision of this Agreement,
that Executive may disclose Confidential Information when required to do so by a
court of competent jurisdiction, by any governmental agency having authority
over Executive or the business of the Company or by any administrative body or
legislative body (including a committee thereof) with jurisdiction to order
Executive to divulge, disclose or make accessible such information. Executive
and the Company agree that nothing in this Agreement is intended to interfere
with Executive’s right to (i) report possible violations of federal, state or
local law or regulation to any governmental agency or entity charged with the
enforcement of any laws; (ii) make other disclosures that are protected under
the whistleblower provisions of federal, state or local law or regulation; (iii)
file a claim or charge with any federal, state or local government agency or
entity; or (iv) testify, assist, or participate in an investigation, hearing, or
proceeding conducted by any federal, state or local government or law
enforcement agency, entity or court. In making or initiating any such reports or
disclosures, Executive need not seek the Company’s prior authorization and is
not required to notify the Company of any such reports or disclosures.
(v)    Defend Trade Secrets Act. Executive is hereby notified in accordance with
the Defend Trade Secrets Act of 2016 that Executive will not be held criminally
or civilly liable under any federal or state trade secret law for the disclosure
of a trade secret that is made in confidence to a federal, state, or local
government official, either directly or indirectly, or to an attorney solely for
the purpose of reporting or investigating a suspected violation of law, or is
made in a complaint or other document that is filed under seal in a lawsuit or
other proceeding.
(vi)    Return of Property and Information. Upon the termination of Executive’s
employment for any reason, Executive shall immediately return and deliver to the
Company any and all property of the Company in Executive’s possession, custody
or control, including, without limitation, Confidential Information, software,
devices, credit cards, data, reports, proposals, lists, correspondence,
materials, equipment, computers, hard drives, papers, books, records, documents,
memoranda, manuals, e-mail, electronic or magnetic recordings or data, including
all copies thereof, which belong to the Company or relate to the Company’s
business and which are in Executive’s possession, custody or control, whether
prepared by Executive or others. If at any time after the termination or
resignation of Executive’s employment for any reason, Executive determines that
Executive has any Confidential Information or Company property in Executive’s
possession or control, Executive shall immediately return it to the Company,
including all copies and portions of the information or property.
B.    Restrictive Covenants. In consideration for (i) the Company’s provision of
Confidential Information to Executive; (ii) the substantial economic investment
made by the Company in the Confidential Information and goodwill of the Company,
and/or the business opportunities disclosed or entrusted to Executive; (iv)
access to the Company’s proprietary


14





--------------------------------------------------------------------------------




information, customers, employees and associates; (iv) access to information
regarding the salary, pay scale, capabilities, experiences, skill and desires of
the employees and independent contractors of the Company; and (v) the Company’s
employment of Executive pursuant to this Agreement and the compensation and
other benefits provided to Executive, to protect the Company’s Confidential
Information and business goodwill of the Company and the Company’s Affiliates
(including, without limitation, BankDirect), Executive agrees to the following
restrictive covenants:
(i)    Non-Solicitation of Customers. Executive agrees that during Executive’s
employment and for a period of 24 months following the termination of
Executive’s employment for any reason (“the Restricted Period’’), other than in
connection with Executive’s duties under this Agreement, Executive shall not,
and shall not use any Confidential Information to, directly or indirectly,
either as a principal, manager, agent, employee, consultant, officer, director,
stockholder, partner, investor or lender or in any other capacity, and whether
personally or through other persons, solicit business from, interfere with, or
induce to curtail or cancel any business or contracts with the Company, or
attempt to solicit business with, interfere with, or induce to curtail or cancel
any business or contracts with the Company, or do business with or accept
business from any actual or prospective customer of the Company with whom the
Company did business or whom the Company solicited within the preceding 12
months, and whom or which: (1) Executive contacted, called on, serviced or did
business with during Executive’s employment with the Company; (2) Executive
learned of as a result of Executive’s employment with the Company; or (3) about
whom Executive received Confidential Information.
(ii)    Non-Solicitation of Employees. During the Restricted Period, other than
in connection with Executive’s duties under this Agreement, Executive shall not,
and shall not use any Confidential Information to, on behalf of Executive or on
behalf of any other person or entity, directly or indirectly, hire, solicit,
induce, recruit, engage, go into business with, or attempt to hire, solicit,
induce, recruit, engage, go into business with, or encourage to leave or
otherwise cease his/her employment with the Company, any individual who is an
employee of the Company or who was an employee of the Company within the
12-month period prior to Executive’s termination from employment with the
Company.
(iii)    Non-Competition. During the Restricted Period, Executive shall not, and
shall not use any Confidential Information to, on behalf of Executive or on
behalf of any other person or entity, directly or indirectly, (a) associate
(including as a director, officer, employee, partner, consultant, agent or
advisor) with a Competitive Enterprise, or (b) hold a 5% or greater equity
(including stock options or other equity-based awards, whether or not vested or
exercisable), voting or profit participation interest in a Competitive
Enterprise (for clarity, other than the Company, for which Executive is
specifically permitted to hold any amount of equity interests during the
Restricted Period). For purposes of this Agreement, “Competitive Enterprise”
means any business enterprise that (A) engages in any activity that competes
anywhere with any activity in which the Company is then engaged (the “Restricted
Area”) or (B) holds a 5% or greater equity, voting or profit participation
interest in any enterprise that engages in such a competitive activity.
(iv)    Mutual Non-Disparagement. Executive agrees that the Company’s goodwill
and reputation are assets of great value to the Company which have been obtained
and


15





--------------------------------------------------------------------------------




maintained through great costs, time and effort. Therefore, during Executive’s
employment and after the termination of Executive’s employment for any reason,
Executive shall not in any way disparage, libel or defame (“Disparage”) the
Company, its business or business practices, its products or services, or its
shareholders, managers, officers, directors, employees, investors, members,
contributors, sponsors or affiliates and after termination of Executive’s
employment, the Company will instruct its officers and members of the Board not
to Disparage Executive. Nothing in this Article IV.B.(iv) is intended to
interfere with Executive’s right to engage in the conduct set forth in Article
IV.A.(iv).
C.    Works.
(i)    Assignment of Work Product. For the purposes of this Agreement, the term
“Work Product” shall mean, collectively, all work product, information,
inventions, original works of authorship, ideas, know-how, processes, designs,
computer programs, photographs, illustrations, developments, trade secrets and
discoveries, including improvements thereto, and all other intellectual
property, including patents, trademarks, copyrights and trade secrets, that the
Executive conceives, creates, develops, makes, reduces to practice, or fixes in
a tangible medium of expression, either alone or with others. During the
Executive’s employment with the Company and for a period of 12 months following
the termination of the Executive’s employment for any reason, Executive shall
promptly make full written disclosure to the Company of all Work Product
conceived, created, developed, made, reduced to practice, or fixed in a tangible
medium of expression during the period of the Executive’s employment with the
Company. Executive hereby assigns and shall be deemed to have assigned to the
Company or its designee, all of the Executive’s right, title, and interest in
and to any and all Work Product conceived, created, developed, made, reduced to
practice, or fixed in a tangible medium of expression during the period of the
Executive’s employment with the Company that (a) relates in any manner to the
previous, existing or contemplated business, work, or investigations of the
Company; (b) is or was suggested by, has resulted or will result from, or has
arisen or will arise out of any work that the Executive has done or may do for
or on behalf of the Company; (c) has resulted or will result from or has arisen
or will arise out of any materials or information that may have been disclosed
or otherwise made available to the Executive as a result of duties assigned to
the Executive by the Company; or (d) has been or will be otherwise made through
the use of the Company’s time, information, facilities, or materials, even if
conceived, created, developed, made, reduced to practice, or fixed during other
than working hours. All original works of authorship that have been or will be
made or fixed in a tangible medium of expression by the Executive (solely or
jointly with others) within the scope of the Executive’s employment with the
Company will be considered “Works Made for Hire,” as that term is defined in the
United States Copyright Act. Executive understands and agrees that the decision
whether or not to commercialize or market any Work Product is within the
Company’s sole discretion and for the Company’s sole benefit, and that no
royalty will be due to the Executive based on commercialization of any Work
Product.
(ii)    Maintenance of Records. Executive agrees to keep and maintain adequate
and current hard-copy and electronic records of all Work Product made by the
Executive (solely or jointly with others) during the term of the Executive’s
employment with the Company. The records


16





--------------------------------------------------------------------------------




will be available to and remain the sole property of the Company during the
Executive’s employment with the Company and at all times thereafter.
(iii)    Patent and Copyright Registrations. Executive agrees to assist the
Company, or its designee, at the Company’s expense, in every proper way to
secure the Company’s rights in Work Product in any and all countries, including
the disclosure to the Company of all pertinent information and data with respect
thereto, the execution of all applications, specifications, oaths, assignments,
affidavits, and all other instruments which the Company shall deem necessary in
order to apply for and obtain such rights and in order to assign and convey to
the Company, its successors, assigns, and nominees the sole and exclusive
rights, title and interest in and to such Work Product. The Executive further
agrees that the Executive’s obligation to execute or cause to be executed, when
it is in the Executive’s power to do so, any such instrument or papers shall
continue after the termination of this Agreement.
D.    Business Opportunities. Executive assigns and agrees to assign without
further compensation to the Company and its successors, assigns or designees,
all of Executive’s right, title and interest in and to all Business
Opportunities (as defined below), and further acknowledges and agrees that all
Business Opportunities constitute the exclusive property of the Company.
Executive shall present all Business Opportunities to the Board, and shall not
exploit a Business Opportunity. For purposes of this Agreement, “Business
Opportunities” means all business ideas, prospects, or proposals pertaining to
any aspect of the Company’s business and any business the Company prepared to
conduct, or contemplated conducting during Executive’s employment with the
Company, which are developed by Executive or originated by any employee or third
party and brought to the attention of Executive, together with information
relating thereto. For the avoidance of doubt, this Article IV.D. is not intended
to limit or narrow Executive’s duties or obligations under federal or state law
with respect to corporate opportunities.
E.    Tolling. If Executive violates any of the restrictions contained in this
Article IV, the Restricted Period shall be suspended and shall not run in favor
of Executive from the time of the commencement of any violation until the time
when Executive cures the violation to the satisfaction of the Company. The
period of time during which Executive is in breach shall be added to the
Restricted Period.
F.    Remedies. Executive acknowledges that the restrictions contained in
Article IV of this Agreement, in view of the nature of the Company’s business
and Executive’s position with the Company, are reasonable and necessary to
protect the Company’s legitimate business interests. Executive further
acknowledges and agrees that the covenants, obligations and agreements of
Executive contained in Article IV concern special, unique and extraordinary
matters and that a violation of any of the terms of these covenants, obligations
or agreements will cause the Company irreparable injury for which adequate
remedies at law are not available. In the event of a material breach by
Executive of Article IV of this Agreement, Executive immediately forfeits any
unpaid portion of the Severance Payments or Change in Control Payments, as
applicable, from the date of such breach and the Company shall be entitled to
(i) cease payment of any unpaid portion of the Severance Payments or Change in
Control Payments, as applicable; and (ii) recover any portion of the Severance
Payment or Change in Control Payments, as applicable, paid to Executive from the


17





--------------------------------------------------------------------------------




date of such breach or threatened breach. Additionally, Executive agrees that
the Company shall be entitled to an injunction, restraining order, and all other
relief (without the requirement to post bond) as a court of competent
jurisdiction may deem necessary or appropriate, in addition to damages and
costs. The remedies in this Article IV.F. shall not be deemed the exclusive
remedies for a breach or threatened breach of this Article IV but shall be in
addition to all remedies available at law or in equity. The existence of any
claim or cause of action Executive may have against the Company, whether
predicated on this Agreement or otherwise, shall not constitute a defense to the
Company’s enforcement of the covenants in Article IV. No modification or waiver
of any covenant contained in Article IV shall be valid unless the Company’s
Board approves the waiver or modification in writing. A Dispute, as defined in
Article V, regarding a breach or threatened breach of this Article IV is not
subject to the Dispute Resolution provisions in Article V; rather, the Company
may apply to a court of competent jurisdiction to enforce the covenants set
forth in this Article IV. The Company and Executive irrevocably submit to the
exclusive jurisdiction of the state courts and federal courts in the city of the
Company’s headquarters (Dallas, Texas) regarding the injunctive remedies set
forth in this Article IV, provided that such court(s) has authority to issue
injunctive relief restraining any alleged violation of Article IV. Each party
waives all objections and defenses based on service of process, forum, venue, or
personal or subject matter jurisdiction, as these defenses may relate to an
application for injunctive relief in a suit or proceeding under this Article IV.
G.    Reasonableness; Validity. Executive hereby represents to the Company that
Executive has read and understands, and agrees to be bound by, the terms of this
Article IV. Executive acknowledges that the geographic area, scope and duration
of the covenants contained in this Article IV are fair and reasonable in light
of (i) the nature of the operations of the Company’s business; (ii) Executive’s
level of control over and contact with the business in the Restricted Area; and
(iii) the amount of compensation and Confidential Information that Executive is
receiving in connection with Executive’s employment with the Company. It is the
desire and intent of the Parties that the provisions of Article IV be enforced
to the fullest extent permitted under applicable law, whether now or hereafter
in effect and therefore, to the extent permitted by applicable law, the Parties
hereby waive any provision of applicable law that would render any provision of
Article IV invalid or unenforceable. The Parties hereby agree that the terms and
provisions of this Article IV are intended to be separate and divisible
provisions and if, for any reason, any one or more of them is held to be invalid
or unenforceable, neither the validity nor the enforceability of any other
provision of this Agreement will thereby be affected.
H.    Reformation. The Parties agree that the foregoing restrictions set forth
in Article IV are reasonable under the circumstances and that any breach of the
covenants contained in Article IV would cause irreparable injury to the Company.
Executive understands that the foregoing restrictions may limit Executive’s
ability to engage in certain businesses anywhere in or involving the Restricted
Area during the Restricted Period, but acknowledges that Executive shall receive
Confidential Information and sufficiently high remuneration and other benefits
to justify such restrictions. If any of the aforesaid restrictions are found by
a court of competent jurisdiction to be unreasonable, overly broad, or otherwise
unenforceable, the Parties intend for the restrictions herein set forth to be
modified by the court making such determination so as to be reasonable and
enforceable and, as so modified, to be fully enforced. By agreeing to this
contractual modification prospectively at this time, the Parties intend to make
this provision enforceable under the law or


18





--------------------------------------------------------------------------------




laws of all applicable jurisdictions so that the entire agreement not to compete
and this Agreement as prospectively modified shall remain in full force and
effect and shall not be rendered void or illegal.
I.    Survival. Executive’s post-termination obligations in Article IV shall
survive the termination of this Agreement and Executive’s termination of
employment with the Company for any reason.
ARTICLE V
MISCELLANEOUS PROVISIONS
A.    Governing Law. This Agreement shall be governed by and construed under the
laws of the State of Texas, without regard to any conflict of law or choice of
law rules.
B.    Dispute Resolution. In the event of any dispute, controversy or claim
arising out of, or in connection with or relating to this Agreement or any other
agreement, Executive’s employment, the termination of Executive’s employment for
any reason, or Executive’s relationship with the Company, or any of its
predecessors, successors, affiliates, assigns, agents, directors, officers,
employees, consultants, committees, employee benefit plans and committees,
fiduciaries, representatives, insurers, attorneys, and all persons and entities
acting by, through, under or in concert with any of them (any such matter, a
“Dispute”), except for any Dispute arising under Article IV of this Agreement:
(i)    The parties to such Dispute shall use commercially reasonable efforts to
resolve such Dispute through negotiation between individuals with the authority
to settle the Dispute on behalf of the parties (each, an “Authorized
Decision-Maker”). To this end, each such party shall cause an Authorized
Decision-Maker to consult and negotiate with an Authorized Decision-Maker of the
other party, and the parties shall attempt to reach a resolution satisfactory to
both parties, recognizing that their mutual interests may not be aligned (and
that each such party shall be entitled to reasonably seek to promote such
party’s own interests in such resolution).
(ii)    If the parties do not resolve such Dispute within 30 days of the first
negotiation between Authorized Decision-Makers, then upon written notice by
either party to the other, the Dispute shall be submitted to non-binding
mediation to be administered in Dallas, Texas, by the American Arbitration
Association or its successor (the “AAA”) (or another mediator upon the mutual
agreement of Executive and the Company). Such mediation session shall take place
within 60 days of the date of receipt of the written request for mediation. If
the parties are not able to agree regarding the identity of the mediator within
20 days from the party’s delivery of the mediation demand to the other party,
the AAA shall appoint a neutral mediator upon written request to the AAA by
either party.
(iii)    In the event the Company and Executive are unable to resolve any
Dispute pursuant to Article V.B.(i) or (ii) above, the parties hereto shall
resolve such Dispute by binding arbitration under the Employment Arbitration
rules of the AAA then in effect, and in accordance with applicable law,
including the Federal Arbitration Act and the Federal Rules of Civil Procedure,
but subject to the following agreed provisions and except where applicable
federal or state law


19





--------------------------------------------------------------------------------




requires otherwise. Subject to legal privileges, the arbitrator shall have the
power to permit discovery as allowed under the Federal Rules of Civil Procedure.
The arbitration shall be conducted in Dallas, Texas, and the proceedings shall
be kept strictly confidential by the parties, their respective attorneys and the
arbitrator. Notice of papers or processes relating to any arbitration
proceeding, or for the confirmation of award and entry of judgment on an award
may be served on each of the parties by registered or certified mail. The
arbitrator shall be selected by agreement of the parties; but if no agreement
can be reached, the arbitrator shall be appointed pursuant to the procedures of
the AAA. The Company, on the one hand, and Executive, on the other hand, shall
each pay one-half of the arbitrator’s expenses. Each party shall pay its own
legal expenses, except where prohibited by law. The arbitrator shall have no
authority to consolidate the claims of other employees into a class action or
otherwise fashion, consider, preside over, or award relief to any form of a
representative, collective, or class proceeding. The arbitrator shall provide a
written opinion supporting his/her conclusions, including detailed findings of
fact and conclusions of law. Such findings of fact shall be final and binding on
the parties. The arbitrator may award damages and/or permanent injunctive
relief, but in no event shall the arbitrator have the authority to award
punitive or exemplary damages, except where authorized by statute.
Notwithstanding anything to the contrary in this Article V, the Company may
apply to a court of competent jurisdiction to enforce the covenants set forth in
Article IV. If proper notice of any hearing has been given, the arbitrator shall
have full power to proceed to take evidence or to perform any other acts
necessary to arbitrate the matter in the absence of any party who fails to
appear. If any portion of this Agreement is at any time deemed to be in conflict
with any applicable statute, rule, regulation or ordinance, such portion shall
be deemed to be modified or altered to conform thereto or, if that is not
possible, to be omitted from this Agreement, and the invalidity of any such
portion shall not affect the force, effect and validity of the remaining portion
hereof.
C.    Cooperation. After the termination of Executive’s employment, Executive
shall reasonably cooperate and provide reasonable assistance, at the request of
the Company, in the transitioning of Executive’s job duties and
responsibilities, and any and all investigations or other legal, equitable or
business matters or proceedings which involve any matters for which Executive
worked on or had responsibility during Executive’s employment with the Company.
Executive also agrees to be reasonably available to the Company or its
representatives to provide general advice or assistance as requested by the
Company. This includes but is not limited to testifying (and preparing to
testify) as a witness in any proceeding or otherwise providing information or
reasonable assistance to the Company in connection with any investigation, claim
or suit, and cooperating with the Company regarding any investigation,
litigation, claims or other disputed items involving the Company that relate to
matters within the knowledge or responsibility of Executive. Specifically,
Executive agrees (i) to meet with the Company’s representatives, its counsel or
other designees (either in person or virtually) at reasonable times and places
with respect to any items within the scope of this provision; (ii) to provide
truthful testimony regarding same to any court, agency or other adjudicatory
body; (iii) to provide the Company with immediate notice of contact or subpoena
by any non­governmental adverse party as to matters relating to the Company; and
(iv) to not voluntarily assist any such non-governmental adverse party or such
non-governmental adverse party’s representatives. Executive acknowledges and
understands that Executive’s obligations of reasonable cooperation under this
Article V.C. are not limited in time and may include, but shall not be limited
to, the need for or availability for testimony. Executive


20





--------------------------------------------------------------------------------




shall receive no additional compensation for time spent assisting the Company
pursuant to this Article V.C. other than the compensation and benefits provided
for in this Agreement, provided that Executive shall be entitled to be
reimbursed by the Company for any reasonable out-of-pocket expenses incurred in
fulfilling Executive’s obligations pursuant to subsections (i) and (ii) above.
Nothing in this Article V.C. is intended to interfere with Executive’s right to
engage in the conduct outlined in Article IV.A.(iv).
D.    Headings. The paragraph headings contained in this Agreement are for
convenience only and shall in no way or manner be construed as a part of this
Agreement.
E.    Severability. In the event that any court of competent jurisdiction or
arbitrator holds any provision in this Agreement to be invalid, illegal or
unenforceable in any respect, the remaining provisions shall not be affected or
invalidated and shall remain in full force and effect.
F.    Reformation. In the event any court of competent jurisdiction or
arbitrator holds any restriction in this Agreement to be unreasonable and/or
unenforceable as written, the court or arbitrator may reform this Agreement to
make it enforceable, and this Agreement shall remain in full force and effect as
reformed by the court or arbitrator.
G.    Entire Agreement. This Agreement constitutes the entire agreement among
the Parties, and fully supersedes any and all prior agreements, understanding or
representations among the Parties pertaining to or concerning the subject matter
of this Agreement, including, without limitation, Executive’s employment with
the Company; provided, however, Executive’s obligations under this Agreement are
in addition to Executive’s obligations under the Company’s policies and
procedures. No oral statements or prior written material not specifically
incorporated in this Agreement shall be of any force and effect, and no changes
in or additions to this Agreement shall be recognized, unless incorporated in
this Agreement by written amendment, such amendment to become effective on the
date stipulated in it. Any amendment to this Agreement must be in writing and
must be signed by all parties to this Agreement.
H.    Disclaimer of Reliance. Except for the specific representations expressly
made by the Company in this Agreement, Executive specifically disclaims that
Executive is relying upon or has relied upon any communications, promises,
statements, inducements, or representation(s) that may have been made, oral or
written, regarding the subject matter of this Agreement, the terms of
Executive’s employment, and any compensation or benefits to which Executive may
be entitled. Executive represents that Executive relied solely and only on
Executive’s own judgment in making the decision to enter into this Agreement.
I.    No Fiduciary Relationship by the Company. This Agreement does not create,
nor shall it be construed as creating, any principal and agent, trust, or other
fiduciary duty or special relationship running from the Company (or any of its
officers or directors) to Executive.
J.    Waiver. No waiver of any breach of this Agreement shall be construed to be
a waiver as to succeeding breaches. The failure of any Party to insist in any
one or more instances upon performance of any terms or conditions of this
Agreement shall not be construed as a waiver of future performance of any such
term, covenant or condition but the obligations of the Parties with


21





--------------------------------------------------------------------------------




respect thereto shall continue in full force and effect. The breach by one Party
to this Agreement shall not preclude equitable relief, injunctive relief,
damages or the obligations in Article IV.
K.    Modification. The provisions of this Agreement may be amended, modified or
waived only with the prior written consent of the Company and Executive, and no
course of conduct or failure or delay in enforcing the provisions of this
Agreement shall be construed as a waiver of such provisions or affect the
validity, binding effect or enforceability of this Agreement or any provision
hereof.
L.    Assignment. This Agreement shall be binding upon and inure to the benefit
of the Parties hereto and their respective heirs, successors and permitted
assigns. Executive may not assign this Agreement to a third party. Except as
provided in this Agreement, nothing in this Agreement entitles any person other
than the Parties to the Agreement to any claim, cause of action, remedy, or
right of any kind.
M.    Section 409A. This Agreement is intended to be interpreted and applied so
that the payments and benefits set forth herein shall either be exempt from the
requirements of Section 409A of the Code, or shall comply with the requirements
of Section 409A of the Code. In no event may Executive, directly or indirectly,
designate the calendar year of any payment to be made under this Agreement or
otherwise which constitutes a “deferral of compensation” within the meaning of
Section 409A of the Code. Notwithstanding anything in this Agreement or
elsewhere to the contrary, a termination of employment shall not be deemed to
have occurred for purposes of any provision of this Agreement providing for the
payment of any amounts or benefits that constitute “non-qualified deferred
compensation” within the meaning of Section 409A of the Code upon or following a
termination of Executive’s employment unless such termination is also a
“separation from service” within the meaning of Section 409A of the Code and,
for purposes of any such provision of this Agreement, references to a
“termination,” “termination of employment” or like terms shall mean “separation
from service” within the meaning of Section 409A of the Code. Notwithstanding
any provision in this Agreement or elsewhere to the contrary, if on Executive’s
termination of employment, Executive is deemed to be a “specified employee”
within the meaning of Section 409A of the Code, any payments or benefits due
upon a termination of Executive’s employment under any arrangement that
constitutes a “deferral of compensation” within the meaning of Section 409A of
the Code (whether under this Agreement, any other plan, program, payroll
practice or any equity grant) and which do not otherwise qualify under the
exemptions under Treasury Regulation Section l .409A-1 (including without
limitation, the short-term deferral exemption and the permitted payments under
Treasury Regulation Section 1.409A-l(b)(9)(iii)(A)), shall be delayed and paid
or provided to Executive in a lump sum (whether they would have otherwise been
payable in a single sum or in installments in the absence of such delay) on the
earlier of (x) the date which is six months and one day after Executive’s
separation from service for any reason other than death, and (y) the date of
Executive’s death, and any remaining payments and benefits shall be paid or
provided in accordance with the normal payment dates specified for such payment
or benefit. With respect to any expense reimbursement benefit provided pursuant
to this Agreement, (1) the amount of expenses eligible for reimbursement
provided to Executive during any calendar year shall not affect the amount of
expenses eligible for reimbursement provided to Executive in any other calendar
year, (2) the reimbursements for expenses for which Executive is entitled to be
reimbursed shall be made


22





--------------------------------------------------------------------------------




on or before the last day of the calendar year following the calendar year in
which the applicable expense is incurred, and (3) the right to payment or
reimbursement hereunder may not be liquidated or exchanged for any other
benefit. Each payment under this Agreement to Executive shall be deemed a
separate payment. To the extent the benefits provided under Article III.B.(ii)
or Article III.C.(ii) are otherwise taxable to Executive, such benefits, for
purposes of Section 409A of the Code shall be provided as separate monthly
in-kind payments of those benefits, and to the extent those benefits are subject
to and not otherwise excepted from Section 409A of the Code, the provision of
the in-kind benefits during one calendar year shall not affect the in-kind
benefits to be provided in any other calendar year.
N.    Further Acts. Whether or not specifically required under the terms of this
Agreement, each party shall execute and deliver such documents and take such
further actions as shall be necessary in order for such party to perform all of
his or its obligations specified in the Agreement or reasonably implied from the
Agreement’s terms.
O.    Publicity and Advertising. Executive agrees that the Company may use his
name, picture, or likeness for any advertising, publicity or other business
purpose at any time, during the term of this Agreement and may continue to use
materials generated during the term of this Agreement for a period of six months
thereafter. The use of Executive’s name, picture, or likeness shall not be
deemed to result in any invasion of Executive’s privacy or in violation of any
property right Executive may have; and Executive shall receive no additional
consideration if his name, picture or likeness is so used. Executive further
agrees that any negatives, prints or other material for printing or reproduction
purposes prepared in connection with the use of his name, picture or likeness by
the Company shall be and are the sole property of the Company.
P.    Indemnification. The Company agrees that it shall indemnify and hold
harmless Executive to the fullest extent permitted by Texas law from and against
any and all liabilities, costs, claims and expenses including without limitation
all costs and expenses incurred in defense of litigation, including attorneys’
fees, arising out of the employment of Executive hereunder, except to the extent
arising out of or based upon the willful misconduct, fraud, or gross negligence
of Executive. Costs and expenses incurred by Executive in defense of any such
litigation, including attorneys’ fees, shall be paid by the Company in advance
of the final disposition of such litigation promptly upon receipt by the Company
of (i) a written request for payment, (ii) appropriate documentation evidencing
the incurrence, amount and nature of the costs and expenses for which payment is
being sought, and (iii) an undertaking adequate under Texas law made by or on
behalf of Executive to repay the amounts so paid if it shall ultimately be
determined that Executive is not entitled to be indemnified by the Company under
this Agreement. THE FOREGOING INDEMNIFICATION SPECIFICALLY INCLUDES CLAIMS THAT
ARISE OUT OF EXECUTIVE’S SOLE, JOINT OR CONTRIBUTORY NEGLIGENCE, BUT
SPECIFICALLY EXCLUDES THOSE CLAIMS THAT ARISE OUT OF EXECUTIVE’S WILLFUL
MISCONDUCT, FRAUD OR GROSS NEGLIGENCE. EXECUTIVE WOULD NOT HAVE ENTERED INTO
THIS AGREEMENT IF NOT FOR THIS INDEMNIFICATION.


23





--------------------------------------------------------------------------------




Q.    Withholding Taxes. The Company may withhold from any amounts or benefits
payable under this Agreement income taxes and payroll taxes that are required to
be withheld pursuant to any applicable law or regulation.
R.    Federal Deposit Insurance Act Compliance. Anything in this Agreement to
the contrary notwithstanding, the Company will not be obligated to make any
payment hereunder that would be prohibited as a “golden parachute payment” or
“indemnification payment” under Section 18(k) of the Federal Deposit Insurance
Act.


S.    Legal Fees. The Company will reimburse Executive for reasonable legal fees
and expenses incurred by Executive in connection with the negotiation and
preparation of this Agreement in an amount not to exceed $30,000 as soon as
reasonably practicable following the date hereof.
T.    Execution in Multiple Counterparts. This Agreement may be executed in
multiple counterparts, whether or not all signatories appear on these
counterparts, and each counterpart shall be deemed an original for all purposes.
[Signature Page Follows]


24





--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the Company and Executive have caused this Agreement to be
executed on the date first set forth above, to be effective as of the Effective
Date.
TEXAS CAPITAL BANCSHARES, INC.


___________________________________
Name:    Larry L. Helm
Title:    Chairman of the Board


EXECUTIVE


___________________________________
Name: Robert C. Holmes






25



